                Case 1:18-cr-10102-DJC Document 50 Filed 02/08/19 Page 1 of 2



                                UNITED STATES DISTRICT COURT
                                 DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                       )
                                               )
           v.                                  ) CRIMINAL NO. 18-10102-DJC
                                               )
ASHLEY BARRETT                                 )


                         DEFENDANT’S MOTION TO FILE UNDER SEAL

       Defendant Ashley Barrett, by her counsel, respectfully moves to file her sentencing

memorandum under seal together with her financial statement with supporting documents.

       As grounds for this motion, undersigned counsel states that the sentencing memorandum

contains personal and confidential information about defendant and others that should not appear

on the court docket. If the Court permits this motion, undersigned will electronically file a

redacted memorandum with the particularly sensitive information about defendant and others

omitted.

       Second, undersigned counsel was remiss in failing to submit financial information to the

United States Probation Department by the date of the initial disclosure of the presentence report.

Accordingly, he is submitting the information directly to the Court. The financial information is

sensitive, with personal identifiers, and should not be on the public docket.

                                                          Respectfully submitted,
                                                          ASHLEY BARRETT
                                                          By her Attorney,

                                                          /s/ Charles P. McGinty
                                                          Charles P. McGinty
                                                          B.B.O. #333480
                                                          Federal Defender Office
                                                          51 Sleeper Street, 5th Floor
                                                          Boston, MA 02210
                                                          Tel: 617-223-8061
         Case 1:18-cr-10102-DJC Document 50 Filed 02/08/19 Page 2 of 2


                               CERTIFICATE OF SERVICE

         I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified on the Notice of Electronic Filing (NEF) on February 8, 2019.

                                                               /s/ Charles P. McGinty
                                                               Charles P. McGinty
